Title: John Adams to Zacharias Coffin, 29 Sep. 1786
From: Adams, John
To: Coffin, Zacharias


          
            
              Sir—
            
            

              London

               [2]9th. september 1786—
            
          

          Your note of 18 July, with the Letter to Mr. Sherbal Coffin was delivered to me yesterday. The letter shall be sent
            forward by the first oppertunity, & any others you may think proper to write in
            future—
          I have written to your fellow-sufferes, obrien and stephens in
            Answer to their Letters, but have not been able to give them so much encouragement of a
            speedy Redemption as they & I most heartily wish—
          It would be cruelty to our Country, & to all future
            prisoners to submit to such exorbitant Exactions as no other Nation pays, and therefore
            I think that Congress will not agree to such terms, nor any other, before a peace is
            agreed on—
          I am, sir, Your Countryman / & very humble servt.

          
            
              J. A—
            
          
        